         Case 3:19-cv-01644-MK          Document 30       Filed 03/05/21     Page 1 of 2




                             UNITED STATES DISTRICT COURT

                                    DISTRICT OF OREGON

 TIMOTHY DAVID SABROWSKI                            Civil No. 3:19-cv-01644-MK

        Plaintiff,
                                                     ORDER TO PAY
        vs.,                                         EAJA FEES


 COMISSIONER SOCIAL SECURITY
 Defendant.




McShane, District Court Judge:

       Following my review of Plaintiff’s Motion and supporting documentation, and after

       consideration of Defendant’s response, and pursuant to the Equal Access to Justice

       Act, 28 U.S.C. § 2412, $ 14, 405.78 is awarded to Plaintiff in care of her attorney, Nancy

       J. Meserow, and the check for EAJA fees shall be made payable to Nancy J. Meserow,

       based upon Plaintiff’s assignment of these amounts to Plaintiff’s attorney Nancy J.

       Meserow, subject to the satisfaction of Plaintiff's debts, if any, under Astrue v. Ratliff, 130

       S. Ct. 2521 (2010); and in addition, Plaintiff is awarded $10.00 for postage expenses..

       Any check issued for EAJA fees or for costs and expenses shall be sent to Plaintiff in

       care of her attorney, Nancy J. Meserow, at her office, located at the following address:

       Law Office of Nancy J. Meserow
       7540 SW 51st Ave.
       Portland, OR
       97219.



ORDER to pay EAJA fees– 3:19-cv-01644-MK                                                      Page 1
        Case 3:19-cv-01644-MK         Document 30     Filed 03/05/21   Page 2 of 2


       IT IS SO ORDERED.


       Dated this 5th day of March, 2021.



                                            __s/Michael J. McShane_______________________
                                            MICHAEL J. McShane
                                            UNITED STATES DISTRICT COURT JUDGE




ORDER to pay EAJA fees– 3:19-cv-01644-MK                                             Page 2
